DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 

Claim Objections
Claim 35 is objected to because of the following informalities:  the claim recites “the one or more solid ingredients powders”.  The recitation “solid ingredients” should be deleted to be consistent with the parent claim. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
31-34, 36-37, 40, 42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Tapanahony (previously cited) in view of Messora (previously cited), Sison (previously cited), Fawzy et al. (previously cited), and Van Rooyen et al. (previously cited).
Tapanahony teaches a capsule with a body, cap, and diaphragm as depicted in the figure shown below:

    PNG
    media_image1.png
    497
    407
    media_image1.png
    Greyscale

These components meet the limitations of those of the claimed structure where elements 16 and 17 are the diaphragm with a bottom (16) from which the sidewall (17) extends, element 13 is the open end of the diaphragm, elements 14 and 15 together compose the cap mounted on the body and opposed to the diaphragm, elements 11 and 12 together compose the body, element B is the first compartment, and element A is the second compartment (see page 2 last paragraph-page 3 first partial paragraph; instant claim 31). The opening of the diaphragm and the top of the body are aligned and form a sealed space in element/region 104 (see page 3 first full paragraph). The two compartments are taught to be completely separated, suggesting the seal is hermetic (see page 2 second full paragraph; instant claim 32). The capsule is taught to hold 
	Sison teaches a three piece capsule for delivering a combination of pharmaceutical actives (see abstract). The three pieces are arranged in the same way depicted by Tapanahony where two compartments are formed, with one between the cap (called cap 1 by Sison) and diaphragm (called body 1 by Sison) and the other between the diaphragm and the body (called cap 2 by Sison) (see paragraph 18 and figure 1). Each of the capsule components may be gelatin (see paragraph 18). Sison goes on to teach that the pharmaceutical actives included in this capsule may be powders, granulations, pellets, beads, tablets, or liquids (see paragraph 30; instant claim 31). A solid fill in both compartments is suggested in some embodiments by the desire of Sison to have at least one of the fill materials be in powder, pellet, or bead form (see claim 5).

Fawzy et al. discuss standard sizes that were known for gelatin capsules (See paragraph 24). Here they list eight sizes where 000 and 00 are the largest two (see paragraph 24).
Van Rooyen et al. teach a capsule for active agent delivery with a body, cap, and diaphragm as depicted in figure 2 shown below (see page 7 lines 25-26):

    PNG
    media_image2.png
    502
    315
    media_image2.png
    Greyscale

These components meet the limitations of those of the claimed structure where element 4 is the diaphragm with a sidewall and a curved bottom (designated as element 7), element 132 is the cap mounted on the body and opposed to the diaphragm, element 2 is the body, element 104 is the first compartment, element 136 is the second compartment, and elements 6 and 8 are the open ends of the diaphragm and body. The 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsule of Tapanahony including its diaphragm, with a double walled configuration as taught by Messora. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The result would be a diaphragm with two side walls that are aligned with the open end of the capsule body. While the degree of alignment between the top edge of the diaphragm and open end of the body that form a seal it is not explicitly clear from the image of Tapanahony, Van Rooyen et al. provide a divided capsule with nearly the same configuration where the top edge of the diaphragm and edge of the open end of the body are flush and form a hermetic seal. As a useful way to achieve the desired seal of Tapanahony and to configure a similar product intended for the same use, it would have been obvious to employ this hermetically sealed, flush edged configuration in the Messora modified capsule of Tapanahony. This modification is additionally obvious as the application of the same technique to a similar product in order to yield the same improvement. It additionally would have been obvious to include powdered aspirin as one of the drugs in the compartments based upon the teachings by Messora. Further, the inclusion of powder actives in both compartments would have been obvious based upon the teachings by Sison who provide a similar .

Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Tapanahony in view of Messora. Sison, Fawzy et al., and Van Rooyen et al. as applied to claims 31-34, 36-37, 40, 42, and 45 above, and further in view of Eisenstein et al. (previously cited).
Tapanahony in view of Messora. Sison, Fawzy et al., and Van Rooyen et al. render obvious the limitations of instant claim 31. The presence of a probiotic is not explicitly detailed.
Eisenstein et al. teach a combination dosage form that includes a digestive enzyme along with probiotics that may be included in a capsule (see abstract and paragraphs 20 and 45). The probiotics included are Lactobacillus acidophilus, Lactobacillus casei Lactobacillus plantarum, Lactobacillus rhamnosus, Bifidobacterium 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the combination of probiotics and powder digestive enzyme employed in the dosage form of Eisenstein et al. as actives in the separate compartments of Tapanahony in view of Messora. Sison, Fawzy et al., and Van Rooyen et al. This choice would have been obvious because they were known for use together in a unitary dosage form that may employ outer coverings whose dissolution is pH dependent. Therefore claims 33-36 are obvious over Tapanahony in view of Messora, Sison, Fawzy et al., Van Rooyen et al., and Eisenstein et al.

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tapanahony in view of Messora, Sison, Fawzy et al., Van Rooyen et al., and Eisenstein et al. as applied to claims 33-36 above, and further in view of Angel (previously cited).
Tapanahony in view of Messora, Sison, Fawzy et al., Van Rooyen et al., and Eisenstein et al. render obvious the limitations of instant claim 31, where a combination of probiotics are present at 2.5 billion colony forming units. In addition, the digestive enzyme amylase is present at 11750 DU (see paragraph 45). Eisenstein et al. do not detail how these activity units translate into mass units for the digestive enzyme.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the amylase of Angel in the composition of Tapanahony in view of Messora, Sison, Fawzy et al., Van Rooyen et al., and Eisenstein et al. because it was known and capable of yielding the desired level of activity. The 11750 DU amylase would then correspond to 392 mg (as calculated by the examiner). Therefore claims 37-39 are obvious over Tapanahony in view of Messora, Sison, Fawzy et al., Van Rooyen et al., Eisenstein et al., and Angel.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Tapanahony in view of Messora. Sison, Fawzy et al., and Van Rooyen et al. as applied to claims 31-34, 36-37, 40, 42, and 45 above, and further in view of Tencza et al. (previously cited).
Tapanahony in view of Messora, Sison, and Fawzy et al. render obvious the limitations of instant claim 31 where aspirin is included as a drug. The amount of aspirin is not explicitly detailed.
Tencza et al. teach capsules that deliver aspirin along with an alkaline system that improves its efficacy such that the aspirin is not hydrolyzed by the alkaline system (see column 1 lines 14-45). The aspirin is taught as a powder present in a quantity of 400-650 mg (see abstract and column 3 lines 36-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include aspirin at the amount detailed by Tencza .

Claims 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Tapanahony in view of Messora. Sison, Fawzy et al., and Van Rooyen et al. as applied to claims 31-34, 36-37, 40, 42, and 45 above, and further in view of Hamaguchi et al. (previously cited).
Tapanahony in view of Messora. Sison, Fawzy et al., and Van Rooyen et al. render obvious the limitations of instant claim 31. The presence of a particular statin dose is not explicitly detailed.
Hamaguchi et al. teach various preparations that combine pharmaceutically active powders such that they do not negatively affect one another’s stability (see abstract). Capsules are detailed as the dosage form and the application of an enteric coating is also detailed (see paragraph 74). An example is provided where a capsule is loaded with 20 mg simvastatin in powder form along with pioglitazone (see example 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the simvastatin powder of Hamaguchi et al. in one compartment of Tapanahony in view of Messora. Sison, Fawzy et al., and Van Rooyen et al. while the pioglitazone is placed in the other compartment. This choice would have been obvious as the combination of known elements via known techniques .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Non-provisional

Claims 31-34, 36-37, 40, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora and Sison, and Fawzy et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both detail a capsule with a cap, body, and diaphragm that are arranged in the nearly the same way relative to one another and yield a hermetically sealed, two compartment capsule. The edge of the open end of the body and diaphragm top edge are substantially flush which embraces completely flush as well as close to flush. The capsule is also made of a digestible material which would be capable of holding powder ingredients. The patented claims also provide a filling in the capsule where the first and second compartments have a filling. The presence of two sidewalls in the diaphragm, a powder fill in both compartments, and the size of the outer capsule is not explicitly detailed.
Messora details gelatin capsules that have controlled solubility characteristics, a desire when delivering numerous pharmaceutical actives (see column 1 lines 10-28 and column 2 lines 6-12). This end is achieved by generating double walled capsule elements where the walls have different solubility characteristics and permit the dissolution of the capsules at a desired pH (see column 2 lines 18-30). Aspirin is a drug 
Sison teaches a three piece capsule for delivering a combination of pharmaceutical actives (see abstract). The three pieces are arranged in the same way described by the copending claims where two compartments are formed, one between the cap (called cap 1 by Sison) and diaphragm (called body 1 by Sison) and the other between the diaphragm and the body (called cap 2 by Sison) (see paragraph 18 and figure 1). Each of the capsule components may be gelatin (see paragraph 18). Sison goes on to teach that the pharmaceutical actives included in this capsule may be powders, granulations, pellets, beads, tablets, or liquids (see paragraph 30). A solid fill in both compartments is suggested in some embodiments by the desire of Sison to have at least one of the fill materials be in powder, pellet, or bead form (see claim 5).
Fawzy et al. discuss standard sizes that were known for gelatin capsules (See paragraph 24). Here they list eight sizes where 000 and 00 are the largest two (see paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsule of the patented claims, including its diaphragm, with a double walled configuration as taught by Messora. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The result would be a diaphragm with two side walls that are aligned with the open end of the capsule body. Further, the inclusion of powder actives in both compartments would have been obvious based upon the teachings by Sison who provide a similar capsule configuration where .

Claims 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy et al. as applied to claims 31-34, 36-37, 40, and 42 above, and further in view of Eisenstein et al. 
Claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy render obvious the limitations of instant claim 31. The presence of a probiotic is not explicitly detailed.
Eisenstein et al. teach a combination dosage form that includes a digestive enzyme along with probiotics that may be included in a capsule (see abstract and paragraphs 20 and 45). The probiotics included are Lactobacillus acidophilus, Lactobacillus casei Lactobacillus plantarum, Lactobacillus rhamnosus, Bifidobacterium breve, and Bifidobacterium longum and are present at a total of 2.5 billion colony forming units (see paragraph 45; instant claims 34 and 35). The digestive enzymes included are papain amylase, lactase, lipase, hemicellulase, peptidase, and protease (see paragraph 45; instant claim 36). In addition, the encapsulation of the active with enteric coating layers is envisioned (see paragraphs 36 and 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the combination of probiotics and digestive enzyme employed in the dosage form of Eisenstein et al. as actives in the separate .

Claims 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, Fawzy et al., and Eisenstein et al. as applied to claims 33-36 above, and further in view of Angel.
Claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, Fawzy et al. and Eisenstein et al. render obvious the limitations of instant claim 31, where a combination of probiotics are present at 2.5 billion colony forming units. In addition, the digestive enzyme amylase is present at 11750 DU (see paragraph 45). Eisenstein et al. do not detail how these activity units translate into mass units for the digestive enzyme.
Angel teaches a variety of amylase that is provided at 3000 DU and corresponds to 100 mg (see table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the amylase of Angel in the composition of claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, Fawzy e al., and Eisenstein et al. because it was known and capable of yielding the desired level of activity. The 11750 DU amylase would then correspond to 392 mg (as calculated by the .

Claims 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy as applied to claims 31-34, 36-37, 40, and 42 above, and further in view of Tencza et al. 
Claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy render obvious the limitations of instant claim 31 where aspirin is included as a drug. The amount of aspirin is not explicitly detailed.
Tencza et al. teach capsules that deliver aspirin along with an alkaline system that improves its efficacy such that the aspirin is not hydrolyzed by the alkaline system (see column 1 lines 14-45). The aspirin is taught as a powder present in a quantity of 400-650 mg (see abstract and column 3 lines 36-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include aspirin at the amount detailed by Tencza et al. in one compartment of the capsule of claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy et al. while the alkalizing agent is included in the other compartment. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 40-41 are obvious over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, Fawzy et al., and Tencza et al.

s 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy et al. as applied to claims 31-34, 36-37, 40, and 42 above, and further in view of Hamaguchi et al. 
Claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy et al. render obvious the limitations of instant claim 31. The presence of statins is not explicitly detailed.
Hamaguchi et al. teach various preparations that combine pharmaceutically active powders such that they do not negatively affect one another’s stability (see abstract). Capsules are detailed as the dosage form and the application of an enteric coating is also detailed (see paragraph 74). An example is provided where a capsule is loaded with 20 mg simvastatin in powder form along with pioglitazone (see example 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the simvastatin powder of Hamaguchi et al. in one compartment of claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy et al. while the pioglitazone is placed in the other compartment. This choice would have been obvious as the combination of known elements via known techniques in order to yield a predictable outcome. It also would have been obvious because they are envisioned in a capsule dosage form that may employ outer coverings whose dissolution is pH dependent. Therefore claims 42 and 43 are obvious over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, Fawzy et al., and Hamaguchi et al.

45 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora and Sison as applied to claims 31-34, 36-37, 40, 42, and 44 above, and further in view of Tapanahony 
Claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora and Sison render obvious the limitations of instant claim 31. The level of fill material in the compartments is not detailed.
 Tapanahony teaches a capsule with a body, cap, and diaphragm as depicted in the figure shown below:

    PNG
    media_image1.png
    497
    407
    media_image1.png
    Greyscale

These components meet the limitations of those of the claimed structure where elements 16 and 17 are the diaphragm with a bottom (16) from which the sidewall (17) extends, element 13 is the open end of the diaphragm, elements 14 and 15 together compose the cap mounted on the body and opposed to the diaphragm, elements 11 and 12 together compose the body, element B is the first compartment, and element A is the second compartment (see page 2 last paragraph-page 3 first partial paragraph; instant claim 31). The opening of the diaphragm and the top of the body are aligned and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsule of claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Fawzy et al. to select the fill amount in the first compartment such that a space remains between the top of the fill and the bottom of the diaphragm would follow, given this depiction of the relative placement of the fill material and diaphragm provided by Tapanahony This choice would have been obvious because the capsule of Tapanahony is configured the same way as that of the patented claims. Therefore claim 45 is obvious over claims 1-13 of U.S. Patent No. 10,046,549 in view of Messora, Sison, and Tapanahony

Claims 31, 33-37, 40-42, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both detail a capsule with a cap, body, and diaphragm that are arranged in the same way relative to one another where the edge of the open end of the body and diaphragm top edge are flush and yield a two compartment capsule. The 
Messora details gelatin capsules that have controlled solubility characteristics, a desire when delivering numerous pharmaceutical actives (see column 1 lines 10-28 and column 2 lines 6-12). This end is achieved by generating double walled capsule elements where the walls have different solubility characteristics and permit the dissolution of the capsules at a desired pH (see column 2 lines 18-30). Aspirin is a drug envisioned for inclusion in the capsule (see column 3 lines 5-11; instant claim 40). In addition, the capsule is exemplified with a solid active fill (see examples 4-6).
Sison teaches a three piece capsule for delivering a combination of pharmaceutical actives (see abstract). The three pieces are arranged in the same way described by the patented claims where two compartments are formed, one between the cap (called cap 1 by Sison) and diaphragm (called body 1 by Sison) and the other between the diaphragm and the body (called cap 2 by Sison) (see paragraph 18 and 
Fawzy et al. discuss standard sizes that were known for gelatin capsules (See paragraph 24). Here they list eight sizes where 000 and 00 are the largest two (see paragraph 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capsule of the patented claims, including its diaphragm, with a double walled configuration as taught by Messora. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The result would be a diaphragm with two side walls that are aligned with the open end of the capsule body. Further, the inclusion of powder actives in both compartments would have been obvious based upon the teachings by Sison who provide a similar capsule configuration where over 80% of the envisioned forms are solid, and powder is amongst them. It further would have been obvious to select a 00 sized capsule as one of a finite number of known options to yield a predictable result. This choice additionally would have been obvious because its larger size amongst the available options would provide space to accommodate the diaphragm and desired amounts of powders in the two compartments. Therefore claims 31, 33-37, 40-42, and 45 are obvious over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al.

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. as applied to claims 31, 33-37, 40-42, and 45 above, and further in view of Van Rooyen et al.
Claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. teach the limitations of instant claim 31. A hermetic seal is not detailed between the diaphragm and the capsule body.
Van Rooyen et al. teach a capsule with a body, cap, and diaphragm as depicted in figure 2 shown below:

    PNG
    media_image3.png
    543
    342
    media_image3.png
    Greyscale

These components meet the limitations of those of the claimed structure where element 4 is the diaphragm with a sidewall and a bottom (designated as element 7), element 132 is the cap mounted on the body and opposed to the diaphragm, element 2 is the body, element 104 is the first compartment, and element 136 is the second compartment. The opening of the diaphragm and the top of the body are aligned and form a hermetically sealed space in element/region 104 (see page 3 lines 30-32). The production process 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate a hermetic seal between the diaphragm and the capsule body of the patented claims so as to yield the same benefit of the exclusion of undesired gases. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 32 is obvious over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, Fawzy et al. and Van Rooyen et al.

Claims 33-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. as applied to claims 31, 33-37, 40-42, and 44-45 above, and further in view of Eisenstein et al. 
Claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. render obvious the limitations of instant claim 31. The presence of a probiotic is not explicitly detailed.
Eisenstein et al. teach a combination dosage form that includes a digestive enzyme along with probiotics that may be included in a capsule (see abstract and paragraphs 20 and 45). The probiotics included are Lactobacillus acidophilus, Lactobacillus casei Lactobacillus plantarum, Lactobacillus rhamnosus, Bifidobacterium breve, and Bifidobacterium longum and are present at a total of 2.5 billion colony 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the combination of probiotics and digestive enzyme employed in the dosage form of Eisenstein et al. as actives in the separate compartments of claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. This choice would have been obvious because they were known for use together in a unitary dosage form that may employ outer coverings whose dissolution is pH dependent. Therefore claims 33-36 are obvious over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, Fawzy et al., and Eisenstein et al.

Claims 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, Fawzy et al., and Eisenstein et al. as applied to claims 33-36 above, and further in view of Angel.
Claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Eisenstein et al. render obvious the limitations of instant claim 31, where a combination of probiotics are present at 2.5 billion colony forming units. In addition, the digestive enzyme amylase is present at 11750 DU (see paragraph 45). Eisenstein et al. do not detail how these activity units translate into mass units for the digestive enzyme.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the amylase of Angel in the composition of claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, Fawzy et al., and Eisenstein et al. because it was known and capable of yielding the desired level of activity. The 11750 DU amylase would then correspond to 392 mg (as calculated by the examiner). Therefore claims 37-39 are obvious over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of in view of Messora, Sison, Fawzy et al., Eisenstein et al., and Angel.

Claims 40-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. as applied to claims 31-37, 40-42, and 45 above, and further in view of Tencza et al. 
Claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. render obvious the limitations of instant claim 31 where aspirin is included as a drug. The amount of aspirin is not explicitly detailed.
Tencza et al. teach capsules that deliver aspirin along with an alkaline system that improves its efficacy such that the aspirin is not hydrolyzed by the alkaline system (see column 1 lines 14-45). The aspirin is taught as a powder present in a quantity of 400-650 mg (see abstract and column 3 lines 36-57).
.

Claims 42 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. as applied to claims 31-37, 40-42, and 45 above, and further in view of Hamaguchi et al. 
Claims 1-8 and 11-18 of U.S. Patent No. 9,456,987 in view of Messora, Sison, and Fawzy et al. render obvious the limitations of instant claim 31. The presence of statins is not explicitly detailed.
Hamaguchi et al. teach various preparations that combine pharmaceutically active powders such that they do not negatively affect one another’s stability (see abstract). Capsules are detailed as the dosage form and the application of an enteric coating is also detailed (see paragraph 74). An example is provided where a capsule is loaded with 20 mg simvastatin in powder form along with pioglitazone (see example 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the simvastatin powder of Hamaguchi et 

Provisional
The following are provisional nonstatutory double patenting rejections because the instant claims have not in fact been patented.

Claims 31, 33-37, 40-43, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-37 and 42 of copending Application No.15/766976 in view of Sison and Van Rooyen et al.
Both sets of claims recite a capsule with the same structure and arrangement that includes a diaphragm with two sidewalls and a bottom. The capsules of the copending claims are envisioned to carry a variety of drugs and have a 00 size. A powder is not explicitly recited for the form of the fill material in the two compartments nor is a flush arrangement of the edge of the open end of the body and diaphragm top edge.

Van Rooyen et al. teach a capsule for active agent delivery with a body, cap, and diaphragm as depicted in figure 2 shown below (see page 7 lines 25-26):

    PNG
    media_image2.png
    502
    315
    media_image2.png
    Greyscale

These components meet the limitations of those of the claimed structure where element 4 is the diaphragm with a sidewall and a curved bottom (designated as element 7), element 132 is the cap mounted on the body and opposed to the diaphragm, element 2 is the body, element 104 is the first compartment, element 136 is the second compartment, and elements 6 and 8 are the open ends of the diaphragm and body. The 
While a single lineage of claims does not include all the limitations of every embodiment of the instant claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed product in light of the recitation of the copending claims. The degree of alignment between the top edge of the diaphragm and open end of the body that form a seal it is not explicitly clear in the copending claims, Van Rooyen et al. provide a divided capsule with nearly the same configuration where the top edge of the diaphragm and edge of the open end of the body are flush and form a hermetic seal. As a useful way to achieve a desirable seal and to configure a similar product intended for the same use, it would have been obvious to employ this hermetically sealed, flush edged configuration in the capsule of the copending claims. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The selection of a fill amount in the first compartment such that a space remains between the top of the fill and the bottom of the diaphragm would follow, given this depiction of the relative placement of the fill material and diaphragm provided by Van Rooyen et al. This choice would have been obvious because the capsule of Van Rooyen et al. is configured same way as that of the copending claims. Further, the inclusion of powder actives in both compartments would have been obvious based upon 

Claims 33-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-37 and 42 of copending Application No.15/766976 in view of Sison and Van Rooyen et al. as applied to claims 31, 33-37, 40-43, and 45 above, and further in view of Eisenstein et al. 
Claims 25-37 and 42 of copending Application No.15/766976 in view of Sison and Van Rooyen et al. render obvious the limitations of instant claim 31. The presence of a probiotic is not explicitly detailed.
Eisenstein et al. teach a combination dosage form that includes a digestive enzyme along with probiotics that may be included in a capsule (see abstract and paragraphs 20 and 45). The probiotics included are Lactobacillus acidophilus, Lactobacillus casei Lactobacillus plantarum, Lactobacillus rhamnosus, Bifidobacterium breve, and Bifidobacterium longum and are present at a total of 2.5 billion colony forming units (see paragraph 45; instant claims 34 and 35). The digestive enzymes included are papain amylase, lactase, lipase, hemicellulase, peptidase, and protease (see paragraph 45; instant claim 36). In addition, the encapsulation of the active with enteric coating layers is envisioned (see paragraphs 36 and 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the combination of probiotics and digestive 

Claims 37-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-37 and 42 of copending Application No.15/766976 in view of Sison, Van Rooyen et al., and Eisenstein et al. as applied to claims 33-36 above, and further in view of Angel.
Claims 25-38 and 42 of copending Application No.15/766976 in view of Sison and Eisenstein et al. render obvious the limitations of instant claim 31, where a combination of probiotics are present at 2.5 billion colony forming units. In addition, the digestive enzyme amylase is present at 11750 DU (see paragraph 45). Eisenstein et al. do not detail how these activity units translate into mass units for the digestive enzyme.
Angel teaches a variety of amylase that is provided at 3000 DU and corresponds to 100 mg (see table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the amylase of Angel in the composition of claims 25-38 and 42 of copending Application No.15/766976 in view of Sison and Eisenstein et al. because it was known and capable of yielding the desired level of 

Claims 42 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-37 and 42 of copending Application No.15/766976 in view of Sison and Van Rooyen et al. as applied to claims 31, 33-37, 40-43, and 45 above, and further in view of Hamaguchi et al. 
Claims 25-38 and 42 of copending Application No.15/766976 in view of Sison and Van Rooyen et al. render obvious the limitations of instant claim 31. The presence of statins is not explicitly detailed.
Hamaguchi et al. teach various preparations that combine pharmaceutically active powders such that they do not negatively affect one another’s stability (see abstract). Capsules are detailed as the dosage form and the application of an enteric coating is also detailed (see paragraph 74). An example is provided where a capsule is loaded with 20 mg simvastatin in powder form along with pioglitazone (see example 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the simvastatin powder of Hamaguchi et al. in one compartment of claims 25-38 and 42 of copending Application No.15/766976 while the pioglitazone is placed in the other compartment. This choice would have been obvious as the combination of known elements via known techniques in order to yield a predictable outcome. It also would have been obvious because they are envisioned in a 



Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered. In light of the amendment to the claims, the previous grounds of rejection under 35 USC 103 are altered to address the new limitations. Arguments that are still pertinent to the new rejections are addressed below.

Regarding the rejections under 35 USC 103:
 The applicant argues that the alignment of the top edge of the diaphragm and the edge of the open end of the body such that they are flush was found to be particularly useful in identifying failed or misaligned capsules post-production. While this utility is notable, the flush alignment of these features is not unique to the instant claims. Van Rooyen et al. depict precisely this arrangement. The ability to identify a misaligned diaphragm and body that were initially flush with one another is not an unexpected outcome or a non-obvious application of the configuration already taught by Van Rooyen et al. Further, the applicant has provided no evidence of an unexpectedly 
The applicant also argues that Tapanahony would not have recognized the same advantages of the flush configuration of the diaphragm and body that the applicant notes and highlight feature 13 of Tapanahony. Feature 13 is an open end of the diaphragm of Tapanahony whose top edge could be viewed as being flush with that of the opening of the body of the capsule. The more clear depictions of Van Rooyen et al. of a diaphragm and body have been relied upon in modified rejections to support the obviousness of the claimed flush alignment. In addition, MPEP 2144 IV details that “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).” Thus Van Rooyen et al. and Tapanahony do not need to articulate the same advantage of interest to the applicant in order to motivate the selection of the same configuration as that instantly claimed.
The applicant also argues that Sison does not exemplify a two compartment capsule with powder in both compartments. As the rejection notes, claim 5 of Sison recites that at least one of the two different pharmaceutical formulations that are separately located in the two capsule compartments is a powder, pellet, or bead form. The lack of an example of each suggested embodiment does not negate the implication of the scope of claimed embodiments. As noted previously, the recitation of “at least one”, at minimum, embraces one as well as two. Given the listing of three specific 


Regarding the nonstatutory double patenting rejections:
The applicant reiterates arguments against purported deficiencies in the teachings of Sison detailed earlier in the arguments. These arguments were addressed in the preceding section and the response is reiterated. The applicant also argues that the patented claims do not recognize the benefit seen by the applicant in regard to the edge of the open end of the body and diaphragm top edge are being flush. However, the patented claims recite that these two regions are substantially flush, a recitation that clearly embraces fully flush as well as some amount less than flush. As noted earlier, MPEP 2144 IV details that the prior art does not need to articulate the same advantage of interest to the applicant in order to motivate the selection of the same configuration as that instantly claimed. Since there is no evidence of an unexpectedly superior outcome due to the flush alignment, the claimed flush alignment would have been obvious.
 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615